DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-36 have been cancelled.
Claims 37-69 are pending and under examination. 

Claim Objections
4.	Claim 66 is objected to because of the following informalities:  “wherein said wherein” is redundant.  Appropriate correction is required.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim s 37-47, 49-51, 54-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34-35 and 37-42 of copending Application No. 17863928 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 928’ application also recites a method of using photocleavable mass-tag conjugated to antibody probe for detecting target antigen. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claim 37-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33-45 of copending Application No. 17862990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 990’ application also recites a method of using photocleavable mass-tag conjugated to nucleic probe for detecting target nucleic acid. Moreover, co-pending 990’ application also recites the compound (claim 45) used in the current claim 48.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claim 37-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 17399434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application 434’ also recites a method of using photocleavable mass-tag conjugated to carbohydrate-binding protein probe for detecting target analyte. Moreover, co-pending 434’ application also recites the compound in claim 20 used in the current claim 48.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claim 37-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 and 29-32 of copending Application No. 17399417 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application 417’ also recites a method of using photocleavable mass-tags conjugated to probes for detecting target analyte. Moreover, co-pending 990’ application also recites the compound in claim 15 used in the current claim 48.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claim 45-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37-42 of copending Application No. 16839951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending 951’ application uses the same chemical compound for mass spectrometry analysis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

12.	Claim(s) 37-38, 40, 42, 44, 45-46, 49, 51, 54, 56-59, 60-61, 64-66 and 68-69 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lamire (US 20110151451).

Lamaire teaches a bioconjuate comprising a general formula (A-X-B) where A is a peptide mass tag, X a photocleavable linker (PC linker) and B is an antibody probe (See section 0040-51; claim 1-3). In Figure 10, the structure of the bioconjuate is shown below:

    PNG
    media_image1.png
    353
    685
    media_image1.png
    Greyscale

Lamaire teaches illuminating on the bioconjuate to cleave the photolinker and release the mass tag for MALDI analysis (see above; Figure 3-5). Lamaire also teach using mass spectrometry imaging for analysis (See Figure 3 and section 0206)(read on claims 40-41, 45, 57-58).

With regard to claims 42, 51 and 60, Lamaire teaches using alpha-cyano-4-hydroxycinnamic acid (CHCA) matrix for mass spectrometry analysis (See section 0072).

With regard to claim 44, 64 and 68-69, the probe used by Lamaire can be of protein (or antibody) and the mass tag can be of polypetide, nucleic acids, sugars or organic compounds (See section 0033; Figure 10 and claims 1-3). 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 37-41, 42-51, 52-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olejnik (Nucleic Acids Res  1999 27: 4626; IDS reference) in view of Kim (US 20080076676) or Lamaire.
With respect to claims 37, 45, 54, 56 and 65, Olejnik teaches using photocleavable linked mass-tag compound for analyzing target molecules in a sample.  The compound has the following chemical structure: 
    PNG
    media_image2.png
    200
    572
    media_image2.png
    Greyscale
 
The M is the mass-tag, 
    PNG
    media_image3.png
    18
    34
    media_image3.png
    Greyscale
 (spacer), and nucleic acid probe for targeting DNA molecule in a sample (See Abstract and Figure 2)(also read on claims 44, 53, 64 and 69). The mas-tag is a peptide polymer (read on claim 68). The photocleavable linker is labeled “PC-linker”.  By illuminating the compound with light so as to cleave the PC-linker to release mass tag for MALDI analysis. However instead of using mass spectrometry imaging system, Olejnik uses mass spectrometry for analyzing targets.

Kim teaches the advantages of using the improved mass spectrometry technique, i.e. mass spectrometry imaging. The benefits include provide more adequate spatial information (within predetermined area of a sample) and time/cost-saving (See section 0045)(also read on claim 40, 49, 57).

Moreover, Lamaire also teaches similar advantages of using mass spectrometry imaging over the conventional mass spectrometry in terms of providing more reliability and classification of sample analysis (See section 0206).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mass spectrometry imaging method taught by Kim or Lamaire for analyzing target molecules in a sample for a better spatial distribution and classification assessment in a time/cost saving fashion. 

 With regard to claims 39, 47, 52, 55, 62 and 67, those claims direct to the probe immobilized on a surface. It is noted that Olejnik immobilized the target nucleic acid samples on a surface for analysis (See Materials and Methods). Nevertheless this slight variation, i.e. immobilizing either target or probe on a surface for analysis, is within routine practice in the field and prima facie to one ordinary skill in the art. In the conventional binding assay, e.g. antibody/antigen, or DNA/or RNA hybridization, one ordinary skill Furthermore, the case law has established that it would have been obvious to one ordinary skill in the art at the time the invention was made to adjust the working condition, i.e. immobilizing either the target or the probe on a surface for the binding study, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

With regard to claim 48, The composition of current application is shown below: 

    PNG
    media_image4.png
    189
    504
    media_image4.png
    Greyscale

 The difference between the current composition and that of the Olejnik lies in the N and C-terminus positions of mass-tag and the probe. The current invention couples the probe at the N-terminus and mass-tag on the C-terminus of the PC-linker, whereas the composition of Olejnik conjugating the probe on the C-terminus and mass-tag on the N-terminus instead.  However switching terminus side for conjugating both mass-tag and probe to a linker is within routine skill/practice in the art. Absence of evidence to the contrary, merely switching sides of N/C terminus for conjugating probe/tag while keeping the core structure of PC-linker intact is prima facie to one ordinary skill in the art. 

With regard to claims 42, 51 and 60, Lamaire teaches using alpha-cyano-4-hydroxycinnamic acid (CHCA) matrix for mass spectrometry analysis (See section 0072).


16.	Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamaire (US 20110151451).

Lamaire teaches a bioconjuate comprising a general formula (A-X-B) where A is a peptide mass tag, X a photocleavable linker (PC linker) and B is an antibody probe (see above Figure 10).  

The difference between the current invention and the reference of Lamaire lies in the N/C-terminus for the conjugate which the current one is opposite to that of Lamaire. 
Under the same rationale as discussed above, switching terminus side for conjugating both mass-tag and probe is within routine skill/practice in the art. Absence of evidence to the contrary, merely switching sides for conjugating probe/tag while keeping the core structure of PC-linker intact is prima facie to one ordinary skill in the art. 

					Conclusion 
17.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641